In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus. Upon consideration of the petition and the return of writ,
IT IS ORDERED by the court that the writ be granted and that the petitioner is immediately released based upon the court’s decision in Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301. “[N]othing in [the applicable version of] R.C. 2967.28 authorizes the Adult Parole Authority to exercise its postrelease-control authority if postrelease control is not imposed by the trial court in its sentence.” (Emphasis sic.) Id. at ¶ 18. Petitioner’s sentencing entries failed to specify that the trial court was imposing a term of postrelease control, and his sentence expired before Am.Sub.H.B. No. 137 (2006) took effect.
Moyer, C.J., Resnick, Pfeifer, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Lundberg Stratton, J., dissents and would dismiss the petition.